Citation Nr: 9934172	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  95-01 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel







INTRODUCTION

The veteran served on active duty from September 1941 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The Board remanded the claim on appeal to the RO 
for further development in February 1997.  That development 
has been completed and the case is now ready for appellate 
review.

In a statement in support of claim received at the RO in 
February 1999, the veteran affirmatively withdrew from 
appellate consideration the issue of entitlement to an 
increased rating for degenerative arthritis of the lumbar 
spine.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran currently does not have a psychiatric 
disability.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a). 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

The service medical records show that the veteran treated for 
psychiatric disability, variously diagnosed, and that his 
psychiatric status was found to be normal on separation 
examination in September 1945.  The veteran's service 
administrative records show that he participated in two 
separate military campaigns in the South Pacific in January 
1944.

On VA psychiatric examination in February 1949, no 
psychiatric disability was found.  

He was again examined by VA in August 1961.  On that 
occasion, a passive-aggressive personality disorder 
(aggressive type) was diagnosed.

The veteran was again examined by VA in August 1967.  Chronic 
psychoneurotic anxiety reaction was diagnosed.  In his 
report, the VA examiner noted that the veteran had mild 
incapacity due to his anxiety.  

In a June 1997 letter, the veteran's private chiropractor 
reported that he had been treating the veteran since 1976 and 
the veteran's symptoms included nervousness.

In response to the Board's February 1997 remand, the veteran 
underwent further VA psychiatric evaluation in order to 
assess the etiology of any psychiatric disability.  In his 
October 1997 report, the VA examiner noted the veteran's 
combat history during World War II.  The examiner diagnosed a 
generalized anxiety disorder by history only.  The examiner 
determined that the veteran was mildly incapacitated by his 
anxiety.  In a note added to the report in February 1998, the 
examiner opined that the veteran's anxiety was etiologically 
related to his inservice combat experiences and that such 
anxiety had persisted since the combat exposure.

The RO then arranged for an examination of the veteran by a 
board of two VA psychiatrists.  The examination was performed 
in December 1998.  In their report, the psychiatrists stated 
that the veteran's claims file was reviewed.  They concluded 
that the psychoneurotic anxiety disorder documented during 
service had resolved and that the veteran did not currently 
have a psychiatric disorder.  

The evidence reflects that the veteran's psychiatric status 
was found to be normal on examination for discharge from 
service and that he has received no psychiatric treatment 
since his discharge from service.  The medical evidence of 
psychiatric disability since 1967 is limited to the report 
from the veteran's chiropractor and the results of the 
October 1997 VA examination.  The veteran's chiropractor did 
not render a psychiatric diagnosis, nor is there any 
indication that he has any expertise in psychiatric disease.  
Although the October 1997 VA examiner stated that the veteran 
had had persistent anxiety since his combat service, the 
examiner diagnosed generalized anxiety disorder by history 
only.  Therefore, the Board has found the medical evidence of 
psychiatric disability since 1967 to be of limited probative 
value.

The report of the December 1998 VA examination indicates that 
the veteran currently has no psychiatric disability.  The 
Board has found this report to be of greater probative value 
since it reflects the opinion of two psychiatrists who 
examined the veteran and thoroughly reviewed the veteran's 
pertinent history.  The Board has found their conclusion to 
be consistent with the evidence of record indicating that the 
veteran has received no psychiatric treatment since his 
discharge from service, he maintained substantially gainful 
employment until retiring at age 62 and he reported no 
significant problems with anxiety at either the October 1997 
or December 1998 VA psychiatric examination.  

Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the veteran does not have a 
psychiatric disability.


ORDER

Service connection for psychiatric disability is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

